United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
MEDICAL CENTER, PORTSMOUTH
NEURODEVELOPMENTAL PEDIATRICS
CLINIC, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1132
Issued: March 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2015 appellant filed a timely appeal of an October 28, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury on April 11, 2014 in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 25, 2014 appellant, then a 54-year-old pediatric occupational therapist, filed a
traumatic injury claim alleging that on April 11, 2014 she sustained severe and sudden onset of
diarrhea and vomiting, dehydration, and fainting, which caused her to hit the right side of her
head and face on the floor. Her symptoms were due to exposure to Sydney norovirus which she
contracted from a pediatric patient who had the virus. The fainting caused chipped and fractured
five front teeth and sutures for appellant’s right ear injury. On the back of the form, the
employing establishment stated that it was “unable to determine if a specific incident or work
event contributed to medical condition” as she was in a hotel on vacation when her illness
occurred.
In a September 8, 2014 letter, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. Appellant was advised as to the medical and factual evidence
required and given 30 days to provide the requested information.
On September 12, 2014 OWCP received April 11, 2014 New Hanover Regional Medical
Center, Wilmington, NC reports noting that appellant was treated in the emergency room that
day and released on April 12, 2014. Appellant was seen by Dr. Randall N. Willard, an
examining Board-certified emergency room physician, who diagnosed syncope, acute
gastroenteritis, closed head injury, right earlobe laceration, and right eyelid laceration. The
injury was described as occurring due to her having a syncopal episode in which she passed out,
fell forward, and hit her head in the bathroom. The report stated prior to the syncopal episode
appellant had an episode of diarrhea and vomiting.
In her September 12, 2014 statement, appellant detailed the chronology of her exposure
to the norovirus until her injury on April 11, 2014. She stated that she was on a half-day of
personal leave on April 11, 2014 when at approximately 5:00 p.m., she began to feel nauseous,
and beginning at 6:00 p.m. she experienced significant diarrhea with subsequent episodes of
vomiting and diarrhea. At approximately 7:15 p.m. appellant remembered getting up to go to the
bathroom, lost consciousness, and woke up leaning against the bathroom counter with several
broken teeth and a bleeding right eyebrow. She was taken to the emergency room by her
fiancée. Initially, appellant was placed in a wheelchair, but due to her severe light-headedness
and nausea she was placed on a stretcher. At the emergency room she was treated for severe
dehydration and sutures were applied to her right eyebrow and right earlobe. Diagnoses included
concussion/head injury, syncope, and acute gastroenteritis. Appellant related that she had been
exposed to the norovirus due to her treatment of a toddler who had been diagnosed with it. She
was contacted by the Naval Medical Center’s Infection Control Department and Occupational
Health Department regarding her illness and contact with the patient and that four of her
coworkers became symptomatic with similar gastrointestinal symptoms.
In a September 17, 2014 report, Dr. Steven A. Carroll, a dentist, stated that on April 11,
2014 that appellant fell and hit the right side of her head on the toilet and tile floor due to
syncope caused by dehydration from vomiting and diarrhea. Appellant was seen by him for
lingual fractures of teeth numbers 7, 8, 9, broken with no tracks of teeth numbers 25 and 26 and a
broken MI angle for tooth number 7. Dr. Carroll recommended crowns for teeth numbers 25 and

2

26 and a four surface filling for tooth number 7. He attributed these conditions to appellant’s
falling and hitting her head.
On October 6, 2014 OWCP received an undated statement by appellant’s supervisor,
Commander R. Scott Akins, an osteopath and behavioral pediatrician of professorial rank, who
concurred with appellant that her gastroenteritis illness was caused by her exposure to a pediatric
patient with the virus, which is highly contagious. Commander Akins supported her claim that
she contracted the norovirus due to exposure to a pediatric patient with the virus. He stated that
appellant saw the patient on April 8 to 10, 2014 in the patent’s room and occupational therapy
clinic and that she “provided hands on occupational therapy.” The patient had an onset of
diarrhea beginning approximately April 7, 2014 and continuing to April 14, 2014.
On October 7, 2014 OWCP received an undated report from, Dr. Mark Hammett, a
reviewing Board-certified occupational medicine physician with the employing establishment.
Based upon a review of the factual and medical evidence and medical history, Dr. Hammett
opined that appellant’s injuries on April 11, 2014 were directly caused by her exposure to a
pediatric patient with the norovirus which appellant contracted. He stated that the norovirus
causes persistent vomiting and diarrhea which could result in dehydration and electrolyte
imbalances without proper treatment. Dr. Hammett also stated that the norovirus is very
contagious and appellant was in contact with a pediatric patient who was later determined to
have the norovirus. He reiterated his opinion that she sustained an occupational injury due to her
exposure to the norovirus on April 8 to 10, 2014 and her subsequent symptoms of gastroenteritis
on April 11, 2014.
By decision dated October 28, 2014, OWCP denied appellant’s claim as it found that she
failed to establish causal relationship. It found that the record failed to contain a wellrationalized medical opinion explaining how the diagnosed conditions were causally related to
the accepted employment incident/factor.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
2

Id.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

3

First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
Simple exposure to a workplace hazard, such as an infectious agent, does not constitute a
work-related injury entitling an employee to medical treatment under FECA. The employing
establishment therefore should not use a Form CA-16 to authorize medical testing for an
employee who has merely been exposed to a workplace hazard, unless the employee has
sustained an identifiable injury or medical condition as a result of that exposure.11
ANALYSIS
OWCP accepted that appellant was in the performance of duty when she was exposed to
a patient with norovirus. It denied her claim on the basis that the medical evidence failed to
establish a causal relationship between the accepted work factor and her diagnosed medical
conditions. The Board finds that appellant failed to meet her burden of proof in establishing her
claim.
In support of her claim appellant submitted a report from Dr. Hammett, a September 17,
2014 report by Dr. Carroll, a dentist, and April 11, 2014 emergency department records from
New Hanover Regional Medical Center where she was treated by Dr. Willard. Dr. Willard
provided examination findings, a history of the injury and diagnosed syncope, acute
gastroenteritis, closed head injury, right earlobe laceration, and right eyelid laceration. He
related that appellant reported falling and hitting her head due to syncopal episode brought on by
vomiting and diarrhea. Dr. Willard did not, however, provide an opinion as to the cause of the
6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

20 C.F.R. § 10.303(a).

4

gastroenteritis. Dr. Carroll diagnosed teeth fractures as the result of appellant falling and hitting
the right side of her head on the toilet and tile floor due to syncope. He offered no opinion as to
the cause of the vomiting and diarrhea which was the cause of her dehydration and resulting
syncope. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.12 Thus, the reports from Drs. Willard and
Carroll are insufficient to support a causal relationship between the diagnosed conditions and the
accepted employment factor of exposure to norovirus.
The record also contains an undated report from Dr. Hammett which concluded that there
was a relationship between appellant’s diagnosed April 11, 2014 injuries and her exposure to a
pediatric patient with norovirus. On October 7, 2014 OWCP received an undated report from
Dr. Hammett in which he noted that the norovirus causes persistent vomiting and diarrhea which
could result in dehydration and electrolyte imbalances without proper treatment. Dr. Hammett
also stated that the norovirus is very contagious and appellant was in contact with a pediatric
patient who was later determined to have contracted the norovirus. Based on his review of the
medical and factual evidence and medical history, he opined that her gastroenteritis and
subsequent injuries were a direct result of her exposure to the norovirus, which he observed was
very contagious. Dr. Hammett has not provided any rationale explaining how appellant’s
diagnosed medical conditions had been caused or aggravated by the accepted work exposure.
While he opined that the diagnosed condition was caused by appellant’s exposure to norovirus,
he failed to adequately explain how the accepted work exposure caused or contributed to the
diagnosed condition other than offering a generalized opinion that norovirus is very contagious.
As he failed to provide a sufficient explanation as to the mechanism of injury, Dr. Hammett’s
general statement that appellant sustained a work-related injury is of limited probative value.13
In addition, he did not physically examine appellant and his conclusion is based solely on his
review of the medical history and medical and available factual evidence. Thus, Dr. Hammett’s
reports are insufficient to support appellant’s burden of proof.
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained severe and sudden onset of diarrhea and vomiting, dehydration,
and fainting, which caused her to hit the right side of her head and face on the floor due to
exposure to Sydney norovirus related to the accepted work exposure. Appellant did not meet her
burden of proof.
On appeal appellant argues that she has established her claim by the submission of
reports from Dr. Hammett. As discussed above, the reports from Dr. Hammett are insufficiently
rationalized to establish that the injuries she sustained were causally related to the accepted work
factor.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
12

C.B., Docket No. 09-2027 (issued May 12, 2010); A.F., 59 ECAB 714 (12, 2008); Michael E. Smith, 50 ECAB
313 (1999).
13

S.W., Docket 08-2538 (issued May 21, 2009); Cecelia M. Corley, 56 ECAB 662 (2005).

5

CONCLUSION
The Board finds that appellant has not her met her burden of proof to establish that she
sustained an injury on April 11, 2014 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 28, 2014 is affirmed.14
Issued: March 21, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

James A. Haynes, Alternate Judge, participated in the preparation of this decision but was no longer a member
of the Board effective November 16, 2015.

6

